                 IN THE UNITED STATES DISTRICT COURT
                                                                        FILED
                     FOR THE DISTRICT OF MONTANA                         NOV 14 2019
                          MISSOULA DIVISION


JOHN HAGERTY, personal                            CV 19-123-M-DWM
representative for estate of William
Hagerty and trustee for wrongful death
claim beneficiaries; LARRY KINS,
personal representative for estate of                    ORDER
Lillian Kins and trustee for wrongful
death claim beneficiaries; KA THY
PEL TIER, personal representative for
estate of Richard Peltier and trustee for
wrongful death claim beneficiaries;
MARGARET WRIGHT ( deceased)
and ELISABETH BURRELL, personal
representatives for estate of Andrew
Wright and trustee for wrongful death
claim beneficiaries,

                     Plaintiffs,

vs.

ALEX AZAR, Secretary, U.S.
Department of Health & Human
Services,

                      Defendant.


      Defendant having filed an unopposed motion for leave to file the Certified

Administrative Record for the Estates of William Hagerty, Lillian Kins, Richard

Peltier, and Andrew Wright under seal,




                                            1
      IT IS ORDERED that the Defendant's motion (Doc. 6) is GRANTED. The

Clerk of Court is directed to file the lodged Certified Record under seal.

      DATED this    Ji~day ofNovember, 2019.


                                                    ollo , District Judge
                                       United tates Dis ·ct Court




                                          2
